Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2006                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  130918                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  ELSIE FOSTER-SMITH, Personal Representative                                                         Robert P. Young, Jr.
  of the Estate of THERESA FOSTER,                                                                    Stephen J. Markman,
                                                                                                                     Justices
                 Plaintiff-Appellant,
  v        	                                                       SC: 130918     

                                                                   COA: 262483      

                                                                   Wayne CC: 03-326873-NO

  KENYA N. SPRATT, 

            Defendant,

  and
  FAST PETE’S HAULING & DEMOLITION CO.,

            Defendant-Appellee, 

  and
  FIRM BUILT CONSTRUCTION, INC., and 

  DALE HATT, 

            Defendants.       


  _________________________________________/

        On order of the Court, the application for leave to appeal the March 2, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH and KELLY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2006                  _________________________________________
           s0913                                                              Clerk